      




SHARE EXCHANGE AGREEMENT




BY AND AMONG




American BriVision (Holding) Corporation




American BriVision Corporation




Euro-Asia Investment & Finance Corp. Limited




AND




Persons listed in Exhibit A hereof







DATED: FEBRUARY 4, 2016














      




Share Exchange Agreement

This Share Exchange Agreement, dated as of February 4, 2016, is made by and
among American BriVision (Holding) Corporation, a Nevada corporation (the
“Acquiror Company” or “ABVC”), American BriVision Corporation, a Delaware
corporation (the “Acquiree Company” or “BriVision”), Euro-Asia Investment &
Finance Corp. Limited, a company incorporated under the laws of Hong Kong
Special Administrative Region of China (“Euro-Asia”), being the owners of record
of 52,336,000 shares of common stock of the Acquiror Company, and the persons
listed in Exhibit A hereof (collectively, the “Shareholders”; each, a
“Shareholder”), being the owners of record of all of the issued share capital of
BriVision (the “BriVision Stock”).

BACKGROUND




WHEREAS, the Shareholders have agreed to transfer to the Acquiror Company, and
the Acquiror Company has agreed to acquire from the Shareholders, 166,275,313
shares of common stock which represent 100% of the issued and outstanding shares
of the Acquiree Company’s common stock, in exchange for 52,936,583 shares of the
Acquiror Company’s common stock to be issued on the Closing Date (the “Acquiror
Company Shares”). Simultaneously, 51,945,225 shares of the Acquiror Company’s
common stock owned by Euro-Asia shall be cancelled and retired to treasury. The
Acquiror Company Shares shall constitute 79.70% of the Acquiror Company’s issued
and outstanding shares of common stock immediately after the closing of the
Share Exchange.                        

NOW THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION I
DEFINITIONS

Unless the context otherwise requires, the terms defined in this Section 1 will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.



1.1

“Accredited Investor” has the meaning set forth in Regulation D under the
Securities Act and set forth on Exhibit C.



1.2

“Acquiree Company” means American BriVision Corporation, a Delaware corporation.



1.3

“Acquiree Company Subsidiaries” means all of the direct and indirect
Subsidiaries of the Acquiree Company, if any.



1.4

“Acquiror Company” means American BriVision (Holding) Corporation, a Nevada
corporation.



1.5

“Acquiror Company Board” means the Board of Directors of the Acquiror Company.



1.6

“Acquiror Company Common Stock” means the Acquiror Company’s common stock, par
value US $0.001 per share.



1.7

“Acquiror Company Shares” means the common stock of the Acquiror Company being
issued to the Shareholder pursuant hereto.



1.8

“Affiliate” shall mean, with respect to any Person, any other Person that (a)
directly or indirectly, whether through one or more intermediaries or otherwise,
controls or is controlled by or is under common control with such Person.  For
purposes of this definition, “control” (including with correlative meanings
“controlled by” and “under common control with”) of a Person means the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise.  For the purposes of this definition, a Person shall be
deemed to control any of his or her immediate family members.



1.9

“Agreement” means this Share Exchange Agreement, including all Schedules and
Exhibits hereto, as this Share Exchange Agreement may be from time to time
amended, modified or supplemented.



1.10

“Closing” has the meaning set forth in Section 3.1.



1.11

“Closing Date” has the meaning set forth in Section 3.1.



1.12

“Code” means the Internal Revenue Code of 1986, as amended.



1.13

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and the Exchange Act.



1.14

“Equity Security” means any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.



1.15

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



1.16

“Exchange Act” means the Securities Exchange Act of 1934 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same will then be in effect.



1.17

“Exhibits” means the several exhibits referred to and identified in this
Agreement.



1.18

“GAAP” means, with respect to any Person, United States generally accepted
accounting principles applied on a consistent basis with such Person’s past
practices.



1.19

“Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.



1.20

“Indebtedness” means any obligation, contingent or otherwise.  Any obligation
secured by a Lien on, or payable out of the proceeds of, or production from,
property of the relevant party will be deemed to be Indebtedness.



1.21

“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.



1.22

“Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.



1.23

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.



1.24

“Material Acquiror Company Contract” means any and all agreements, contracts,
arrangements, leases, commitments or otherwise, of the Acquiror Company, of the
type and nature that the Acquiror Company would be required to file with the
Commission.



1.25

“Material Adverse Effect” means, any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations of the Acquiror Company or the Acquiree Company, as the case may
be, in each case taken as a whole or (b) materially impair the ability of the
Acquiror Company or the Acquiree Company, as the case may be, to perform their
obligations under this Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Agreement, (ii) changes in the United States
securities markets generally, or (iii) changes in general economic, currency
exchange rate, political or regulatory conditions in industries in which the
Acquiror Company or the Acquiree Company, as the case may be, operate or (c)
result in litigation, claims, disputes or property loss in excess of US$50,000
in the future, and that would prohibit or otherwise materially interfere with
the ability of any party to this Agreement to perform any of its obligations
under this Agreement in any material respect.



1.26

“Non-US person” has the meaning set forth in Regulation S under the Securities
Act and set forth on Exhibit B.



1.27

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.



1.28

“Organizational Documents” means (a) the articles or certificate of
incorporation and the by-laws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.



1.29

“Permitted Liens” means (a) Liens for Taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect.



1.30

“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.



1.31

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.



1.32

“Regulation D” means Regulation D under the Securities Act, as the same may be
amended from time to time, or any successor statute.



1.33

“Regulation S” means Regulation S under the Securities Act, as the same may be
amended from time to time, or any successor statute.



1.34

“Rule 144” means Rule 144 under the Securities Act, as the same may be amended
from time to time, or any successor statute.



1.35

“Schedules” means the several schedules referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.



1.36

“Section 4(2)” means Section 4(2) under the Securities Act, as the same may be
amended from time to time, or any successor statute.



1.37

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.



1.38

“Share Exchange” has the meaning set forth in Section 2.1.



1.39

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than 50% of (i) the total
combined voting power of all classes of voting securities of such entity, (ii)
the total combined equity interests, or (iii) the capital or profit interests,
in the case of a partnership or limited liability company; or (b) otherwise has
the power to vote or to direct the voting of sufficient securities to elect a
majority of the board of directors or similar governing body.



1.40

“Survival Period” has the meaning set forth in Section 10.1.



1.41

“Taxes” means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.



1.42

“Tax Group” means any federal, state, local or foreign consolidated, affiliated,
combined, unitary or other similar group of which the Acquiror Company is now or
was formerly a member.



1.43

“Tax Return” means any return, declaration, report, claim for refund or credit,
information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.



1.44

“Transaction Documents” means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.



1.45

“Shares” means the Acquiree Company’s shares of common stock.



1.46

“U.S.” means the United States of America.



1.47

“U.S. Dollars” or “US $” means the currency of the United States of America.

SECTION II
EXCHANGE OF SHARES AND SHARE CONSIDERATION



2.1

Share Exchange.  At the Closing, the Shareholders shall transfer a total of
166,275,313 Shares, representing all of the issued and outstanding Shares of the
Acquiree Company to the Acquiror Company, and in consideration therefor, subject
to Section 2.2, Acquiror Company shall issue 52,936,583 fully paid and
nonassessable Acquiror Company Shares (the “Share Exchange”) to the
Shareholders.



2.2

Cancellation of Euro-Asia’s Stock.  Simultaneously with the Share Exchange,
51,945,225 shares of the Acquiror Company’s common stock owned by Euro-Asia
shall be cancelled and retired to treasury.



2.3

Section 368 Reorganization.  For U.S. federal income tax purposes, the Share
Exchange is intended to constitute a “reorganization” within the meaning of
Section 368(a)(1)(B) of the Code.  The parties to this Agreement hereby adopt
this Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
 Notwithstanding the foregoing or anything else to the contrary contained in
this Agreement, the parties acknowledge and agree that no party is making any
representation or warranty as to the qualification of the Share Exchange as a
reorganization under Section 368 of the Code or as to the effect, if any, that
any transaction consummated prior to the Closing Date has or may have on any
such reorganization status. The parties acknowledge and agree that each (i) has
had the opportunity to obtain independent legal and tax advice with respect to
the transaction contemplated by this Agreement, and (ii) is responsible for
paying its own Taxes, including without limitation, any adverse Tax consequences
that may result if the transaction contemplated by this Agreement is not
determined to qualify as a reorganization under Section 368 of the Code.

SECTION III
CLOSING DATE



3.1

Closing Date.  The closing of the Share Exchange (the “Closing”) shall take
place at 10:00 a.m. Eastern Time on the day all of the closing conditions set
forth in Sections 8 and 9 herein have been satisfied or waived, or at such other
time and date as the parties hereto shall agree in writing (the “Closing Date”),
at the offices of Hunter Taubman Fischer LLC, 1450 Broadway, 26th Floor, New
York, NY 10018. In no event however, shall the Closing occur after January 29,
2016.

SECTION IV
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS



4.1

Generally.  Subject to the disclosures contained in the relevant Schedules
attached hereto, each of the Shareholders, severally and not jointly, hereby
represents and warrants to the Acquiror Company as follows:



4.1.1

Authority.  The Shareholder has the right, power, authority and capacity to
execute and deliver this Agreement and each of the Transaction Documents to
which the Shareholder is a party, to consummate the transactions contemplated by
this Agreement and each of the Transaction Documents to which the Shareholder is
a party, and to perform the Shareholder’s obligations under this Agreement and
each of the Transaction Documents to which the Shareholder is a party. This
Agreement has been, and each of the Transaction Documents to which the
Shareholder is a party will be, duly and validly authorized and approved,
executed and delivered by the Shareholder.  Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties thereto, this Agreement is, and each of the Transaction
Documents to which the Shareholder is a party have been, duly authorized,
executed and delivered by the Shareholder and constitutes the legal, valid and
binding obligation of the Shareholder, enforceable against the Shareholder in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.



4.1.2

No Conflict.  Neither the execution or delivery by the Shareholder of this
Agreement or any Transaction Document to which the Shareholder is a party, nor
the consummation or performance by the Shareholder of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Organizational
Documents of the Shareholder (if the Shareholder is not a natural person); (b)
contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, any agreement or instrument to
which the Shareholder is a party or by which the properties or assets of the
Shareholder are bound; or (c) contravene, conflict with, or result in a
violation of, any Law or Order to which the Shareholder, or any of the
properties or assets of the Shareholder, may be subject.



4.1.3

Ownership of Shares.  The Shareholder owns, of record and beneficially, and has
good, valid and indefeasible title to and the right to transfer to the Acquiror
Company pursuant to this Agreement, the Shareholder’s Shares free and clear of
any and all Liens.  Except as set forth on Schedule 4.1.3, there are no options,
rights, voting trusts, stockholder agreements or any other contracts or
understandings to which such Shareholder is a party or by which the Shareholder
or the Shareholder’s Shares are bound with respect to the issuance, sale,
transfer, voting or registration of the Shareholder’s Shares.  At the Closing
Date, the Acquiror Company will acquire good, valid and marketable title to the
Shareholder’s Shares free and clear of any and all Liens.



4.1.4

Litigation.  There is no pending Proceeding against the Shareholder that
involves the Shares or that challenges, or may have the effect of preventing,
delaying or making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement and, to the knowledge of the
Shareholder, no such Proceeding has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Proceeding.



4.1.5

No Brokers or Finders.  No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the Shareholder
for any commission, fee or other compensation as a finder or broker, or in any
similar capacity, and the Shareholder will indemnify and hold the Acquiror
Company harmless against any liability or expense arising out of, or in
connection with, any such claim.



4.2

Investment Representations.  The Shareholder hereby represents and warrants,
solely with respect to the Acquiror Company as follows:



4.2.1

Acknowledgment.  The Shareholder understands and agrees that the Acquiror
Company Shares to be issued pursuant to this Agreement and the Share Exchange
have not been registered under the Securities Act or the securities laws of any
state of the U.S. and that the issuance of the Acquiror Company Shares is being
effected in reliance upon an exemption from registration afforded under Section
4(2) of the Securities Act for transactions by an issuer not involving a public
offering.



4.2.2

Status. By its execution of this Agreement, the Shareholder represents and
warrants to the Acquiror Company that the Shareholder is either (i) an
Accredited Investor as defined in Regulation D and as set forth under Exhibit C
hereof or sophisticated to have sufficient knowledge and experience in financial
and business matters to make the Shareholder capable of evaluating the merits
and risks of the prospective investment; or (ii) a “non-US person” as defined in
Regulation S and further makes the representations and warranties to the
Acquiror Company set forth on Exhibit B. Such “non-US person” Shareholder is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Shareholder is not a broker-dealer, nor an affiliate of a
broker-dealer.



4.2.3

Stock Legends.  The Shareholder hereby agrees with the Acquiror Company as
follows:



(a)

Securities Act Legend.  The certificate(s) evidencing the Acquiror Company
Shares issued to the Shareholder, and each certificate issued in transfer
thereof, will bear the following legend:




If the Shareholder is a Non-US Person under Regulation S:




THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THE SECURITIES WERE ISSUED IN A TRANSACTION EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT PURSUANT TO REGULATION S PROMULGATED UNDER
IT. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT IS NOT REQUIRED.
FURTHER, HEDGING TRANSACTIONS WITH REGARD TO THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.




If the Shareholder is an Accredited Investor under Regulation D:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.




(b)

Other Legends.  The certificate(s) representing such Acquiror Company Shares,
and each certificate issued in transfer thereof, will also bear any other legend
required under any applicable Law, including, without limitation, any U.S. state
corporate and state securities law, or contract.



(c)

Opinion.  The Shareholder will not transfer any or all of the Acquiror Company
Shares absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of the Shareholder’s
Acquiror Company Shares, as the case may be, without first providing the
Acquiror Company with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the Acquiror Company) to the effect that such
transfer will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable U.S. state securities laws.



(d)

Consent.  The Shareholder understand and acknowledge that the Acquiror Company
may refuse to transfer the Acquiror Company Shares, unless the Shareholder
comply with this Section 4.2.3.  The Shareholder consent to the Acquiror Company
making a notation on its records or giving instructions to any transfer agent of
the Acquiror Company’s Common Stock in order to implement the restrictions on
transfer of the Acquiror Company Shares.



4.2.4

Investment Intent. The Shareholder is acquiring the Acquiror Company Shares for
investment in its own account and not with an intent to resell or otherwise
dispose of the Acquiror Company Shares.



4.2.5

The Shareholder understands that the Acquiror Company Shares are being offered
and sold to the Shareholder in reliance upon the truth and accuracy of the
representations, warranties, agreements and understandings of the Shareholder
set forth in this Agreement, in order that the Acquiror Company may determine
the applicability and availability of the exemptions from registration of the
Acquiror Company Shares on which the Acquiror Company is relying.



4.2.6

Waiver of Conflicts. The Shareholder understands that Hunter Taubman Fischer LLC
(“Hunter Taubman”) acts as the legal counsel solely to the Acquiror Company
under this Agreement. Each Shareholder has the opportunity to seek and receive
independent legal advice regarding the transaction contemplated under this
Agreement and has not relied on any advice provided by Hunter Taubman to enter
into this Agreement. The Shareholder knowingly agrees to waive any conflict of
interest of Hunter Taubman in its capacity as counsel for the Acquiror Company
with regard to this Agreement.

SECTION V
REPRESENTATIONS AND WARRANTIES OF THE ACQUIREE COMPANY

Subject to the disclosures contained in the relevant Schedules attached hereto,
the Acquiree Company represents and warrants to the Acquiror Company as follows:



5.1

Organization and Qualification. The Acquiree Company is duly incorporated and
validly existing under the laws of the State of Delaware, has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted, to own, hold and operate its properties and assets as now owned, held
and operated by it, to enter into this Agreement, to carry out the provisions
hereof except where the failure to be so organized, existing and in good
standing or to have such authority or power will not, in the aggregate, have a
Material Adverse Effect.  The Acquiree Company is duly qualified, licensed or
domesticated as a foreign corporation in good standing in each jurisdiction
wherein the nature of its activities or its properties owned or leased makes
such qualification, licensing or domestication necessary, except where the
failure to be so qualified, licensed or domesticated will not have a Material
Adverse Effect.  Set forth on Schedule 5.1 is a list of those jurisdictions in
which the Acquiree Company presently conducts its business, owns, holds and
operates its properties and assets.



5.2

Subsidiaries.  Except as set forth on Schedule 5.2, the Acquiree Company does
not own directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.



5.3

Organizational Documents.  The copies of the Articles of Organization and the
Articles of Incorporation with Statement of Conversion of the Acquiree Company
and the documents which constitute all other Organizational Documents of the
Acquiree Company, that have been delivered to the Acquiror Company prior to the
execution of this Agreement are true and complete and have not been amended or
repealed.  The Acquiree Company is not in violation or breach of any of the
provisions of its Organizational Documents.



5.4

Authorization and Validity of this Agreement.  The Acquiree Company has all
requisite authority and power (corporate and other), authorizations, consents
and approvals to enter into this Agreement and each of the Transaction Documents
to which the Acquiree Company is a party, to consummate the transactions
contemplated by this Agreement and each of the Transaction Documents to which
the Acquiree Company is a party, to perform its obligations under this Agreement
and each of the Transaction Documents to which the Acquiree Company is a party,
and to record the transfer of the Shares and the delivery of the new
certificates representing the Shares registered in the name of the Acquiror
Company.  The execution, delivery and performance by the Acquiree Company of
this Agreement and each of the Transaction Documents to which the Acquiree
Company is a party have been duly authorized by all necessary corporate action
and do not require from the Board of Directors of the Acquiree Company or the
Shareholder any consent or approval that has not been validly and lawfully
obtained.  The execution, delivery and performance by the Acquiree Company of
this Agreement and each of the Transaction Documents to which the Acquiree
Company is a party requires no authorization, consent, approval, license,
exemption of or filing or registration with any Governmental Authority or other
Person.



5.5

No Violation.  Neither the execution nor the delivery by the Acquiree Company of
this Agreement or any Transaction Document to which the Acquiree Company is a
party, nor the consummation or performance by the Acquiree Company of the
transactions contemplated hereby or thereby will, directly or indirectly, (a)
contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Acquiree Company; (b) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, or result in the imposition or creation of any Lien under, any
agreement or instrument to which the Acquiree Company is a party or by which the
properties or assets of the Acquiree Company are bound ; (c) contravene,
conflict with, or result in a violation of, any Law or Order to which the
Acquiree Company, or any of the properties or assets owned or used by the
Acquiree Company, may be subject; or (d) contravene, conflict with, or result in
a violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
the Acquiree Company or that otherwise relate to the business of, or any of the
properties or assets owned or used by, the Acquiree Company, except, in the
cases of clauses (b), (c) and (d), for any such contraventions, conflicts,
violations, or other occurrences as would not have a Material Adverse Effect.



5.6

Binding Obligations.  Assuming this Agreement and the Transaction Documents have
been duly and validly authorized, executed and delivered by the parties hereto
and thereto other than the Acquiree Company, this Agreement and each of the
Transaction Documents to which the Acquiree Company is a party are duly
authorized, executed and delivered by the Acquiree Company and constitute the
legal, valid and binding obligations of the Acquiree Company, enforceable
against the Acquiree Company in accordance with their respective terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.



5.7

Capitalization and Related Matters.



5.7.1

Capitalization of the Acquiree Company.  The Acquiree Company has 166,275,313
shares of common stock issued and outstanding.  Except as set forth on Schedule
5.7.1, there are no outstanding or authorized options, warrants, calls, purchase
agreements, participation agreements, subscription rights, conversion rights,
exchange rights or other securities or contracts that could require the Acquiree
Company to issue, sell or otherwise cause to become outstanding any of its
authorized but unissued shares of capital stock or any securities convertible
into, exchangeable for or carrying a right or option to purchase shares of
capital stock or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of capital stock.  There are no outstanding
stockholders’ agreements, voting trusts or arrangements, registration rights
agreements, rights of first refusal or other contracts pertaining to the capital
stock of the Acquiree Company.  The issuance of all of the Shares described in
this Section 5.7.1 has been in compliance with the laws of the State of
Delaware.  All issued and outstanding Shares of the Acquiree Company’s capital
stock are duly authorized, validly issued, fully paid and nonassessable and have
not been issued in violation of any preemptive or similar rights.  The owners of
the Shares of the Acquiree Company own, and have good, valid and marketable
title to, all the Shares of the Acquiree Company.



5.7.2

No Redemption Requirements.  There are no outstanding contractual obligations
(contingent or otherwise) of the Acquiree Company to retire, repurchase, redeem
or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, the Acquiree Company or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other Person.



5.8

Compliance with Laws and Other Instruments.  Except as would not have a Material
Adverse Effect, the business and operations of the Acquiree Company have been
and are being conducted in accordance with all applicable Laws and Orders.
 Except as disclosed in Schedule 5.8, the Acquiree Company has not received
notice of any violation (or any Proceeding involving an allegation of any
violation) of any applicable Law or Order by or affecting the Acquiree Company
and, to the knowledge of the Acquiree Company, no Proceeding involving an
allegation of violation of any applicable Law or Order is threatened or
contemplated.  Except as would not have a Material Adverse Effect, the Acquiree
Company is not, and is not alleged to be, in violation of, or (with or without
notice or lapse of time or both) in default under, or in breach of, any term or
provision of its Organizational Documents or of any indenture, loan or credit
agreement, note, deed of trust, mortgage, security agreement or other material
agreement, lease, license or other instrument, commitment, obligation or
arrangement to which the Acquiree Company is a party or by which any of the
Acquiree Company’s properties, assets or rights are bound or affected.  To the
knowledge of the Acquiree Company, no other party to any material contract,
agreement, lease, license, commitment, instrument or other obligation to which
the Acquiree Company is a party is (with or without notice or lapse of time or
both) in default thereunder or in breach of any term thereof.  The Acquiree
Company is not subject to any obligation or restriction of any kind or
character, nor is there, to the knowledge of the Acquiree Company, any event or
circumstance relating to the Acquiree Company that materially and adversely
affects in any way its business, properties, assets or prospects or that
prohibits the Acquiree Company from entering into this Agreement or would
prevent or make burdensome its performance of or compliance with all or any part
of this Agreement or the consummation of the transactions contemplated hereby or
thereby.



5.9

Certain Proceedings.  There is no pending Proceeding that has been commenced
against the Acquiree Company and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated in this Agreement.  To the Acquiree Company’s
knowledge, no such Proceeding has been threatened.



5.10

No Brokers or Finders.  No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the Acquiree
Company for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, and the Acquiree Company will indemnify and hold the
Acquiror Company harmless against any liability or expense arising out of, or in
connection with, any such claim.



5.11

Title to and Condition of Properties.  Except as would not have a Material
Adverse Effect, the Acquiree Company owns (with good and marketable title in the
case of real property) or holds under valid leases or other rights to use all
real property and equipment necessary for the conduct of the business of the
Acquiree Company as presently conducted, free and clear of all Liens, except
Permitted Liens.  



5.12

Recommendation by the Board of Directors.  The Board of Directors of the
Acquiree Company has, by unanimous written consent, determined that this
Agreement and the transactions contemplated by this Agreement, are advisable and
in the best interests of the Acquiree Company and its Shareholders.



5.13

Intellectual Property.  The Acquiree Company and its Subsidiaries own or possess
all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others.



5.14

Due Diligence.  The Acquiree Company has had the opportunity to perform all due
diligence investigations of the Acquiror Company and its business.  The Acquiree
Company has reviewed sufficient information to allow it to make the satisfactory
evaluation on the merits and risks of the transactions contemplated by this
Agreement.  Notwithstanding the foregoing, nothing herein shall derogate from or
otherwise modify the representations and warranties of the Acquiror Company set
forth in this Agreement, on which the Shareholder has relied in making an
exchange of their Shares of the Acquiree Company for the Acquiror Company
Shares.



5.15

Liabilities.  Except as indicated in the financial statements or disclosed
within this Agreement and those incurred in the ordinary business hereto,
neither the Acquiree Company or its Subsidiaries, if any, has incurred any
external liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
which, individually or in the aggregate, are reasonably likely to cause a
Material Adverse Effect.



5.16

Adverse Interest.  No current officer, director or Person known to the Acquiree
Company or its Subsidiaries to be the record or beneficial owner in excess of 5%
of such entity’s outstanding stock, is a party adverse to the Acquiree Company
or its Subsidiaries or has a material interest adverse to the Acquiree Company
or its Subsidiaries in any material pending Proceeding.



5.17

No Material Adverse Effect.  The Acquiree Company and its Subsidiaries has not
suffered a Material Adverse Effect.



5.18

Licenses.  The Acquiree Company possesses from the appropriate Governmental
Authority all licenses, permits, authorizations, approvals, franchises and
rights that are necessary for the Acquiree Company to engage in its business as
currently conducted and to permit the Acquiree Company to own and use its
properties and assets in the manner in which it currently owns and uses such
properties and assets (collectively, “Acquiree Company Permits”).  The Acquiree
Company has not received notice from any Governmental Authority or other Person
that there is lacking any license, permit, authorization, approval, franchise or
right necessary for the Acquiree Company to engage in its business as currently
conducted and to permit the Acquiree Company to own and use its properties and
assets in the manner in which it currently owns and uses such properties and
assets.  The Acquiree Company Permits are valid and in full force and effect.
 No event has occurred or circumstance exists that may (with or without notice
or lapse of time): (a) constitute or result, directly or indirectly, in a
violation of or a failure to comply with any Acquiree Company Permit; or (b)
result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Acquiree Company
Permit.  The Acquiree Company has not received notice from any Governmental
Authority or any other Person regarding: (a) any actual, alleged, possible or
potential contravention of any Acquiree Company Permit; or (b) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, any Acquiree Company Permit.
All applications required to have been filed for the renewal of such Acquiree
Company Permits have been duly filed on a timely basis with the appropriate
Persons, and all other filings required to have been made with respect to such
Acquiree Company Permits have been duly made on a timely basis with the
appropriate Persons. All Acquiree Company Permits are renewable by their terms
or in the ordinary course of business without the need to comply with any
special qualification procedures or to pay any amounts other than routine fees
or similar charges, all of which have, to the extent due, been duly paid.



5.19

Waiver of Conflicts. The Acquiree Company understands that Hunter Taubman
Fischer LLC (“Hunter Taubman”) acts as the legal counsel solely to the Acquiror
Company under this Agreement. Acquiree Company has the opportunity to seek and
receive independent legal advice regarding the transaction contemplated under
this Agreement and has not relied on any advice provided by Hunter Taubman to
enter into this Agreement. The Acquiree Company knowingly agrees to waive any
conflict of interest of Hunter Taubman in its capacity as counsel for the
Acquiror Company with regard to this Agreement.

SECTION VI
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR COMPANY

Subject to the disclosures contained in the relevant Schedules attached hereto,
the Acquiror Company represents and warrants to the Shareholders and the
Acquiree Company as follows:



6.1

Organization and Qualification.  The Acquiror Company is duly organized, validly
existing and in good standing under the laws of Nevada, has all requisite
corporate authority and power, governmental licenses, authorizations, consents
and approvals to carry on its business as presently conducted. Schedule 6.1 sets
forth a true, correct and complete list of the Acquiror Company’s jurisdiction
of organization and each other jurisdiction in which the Acquiror Company
presently conducts its business or owns, holds and operates its properties and
assets.



6.2

Subsidiaries.  Except as disclosed in Schedule 6.2, the Acquiror Company does
not own, directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.



6.3

Organizational Documents.  True, correct and complete copies of the
Organizational Documents of the Acquiror Company have been delivered to the
Acquiree Company prior to the execution of this Agreement, and no action has
been taken to amend or repeal such Organizational Documents since such date of
delivery.  The Acquiror Company is not in violation or breach of any of the
provisions of its Organizational Documents.



6.4

Authorization.  The Acquiror Company has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to enter into this Agreement and each of the Transaction Documents to
which the Acquiror Company is a party, to consummate the transactions
contemplated by this Agreement and each of the Transaction Documents to which
the Acquiror Company is a party and to perform its obligations under this
Agreement and each of the Transaction Documents to which the Acquiror Company is
a party.  The execution, delivery and performance by the Acquiror Company of
this Agreement and each of the Transaction Documents to which the Acquiror
Company is a party have been duly authorized by all necessary corporate action
and do not require from the Acquiror Company Board any consent or approval that
has not been validly and lawfully obtained. The execution, delivery and
performance by the Acquiror Company of this Agreement and each of the
Transaction Documents to which the Acquiror Company is a party requires no
authorization, consent, approval, license, exemption of or filing or
registration with any Governmental Authority or other Person.



6.5

No Violation.  Except as set forth on Schedule 6.5, neither the execution nor
the delivery by the Acquiror Company of this Agreement or any Transaction
Document to which the Acquiror Company is a party, nor the consummation or
performance by the Acquiror Company of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the Organizational Documents of the Acquiror
Company; (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any Lien under, any agreement or instrument to
which the Acquiror Company is a party or by which the properties or assets of
the Acquiror Company are bound; (c) contravene, conflict with, or result in a
violation of, any Law or Order to which the Acquiror Company, or any of the
properties or assets owned or used by the Acquiror Company, may be subject; or
(d) contravene, conflict with, or result in a violation of, the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by the Acquiror
Company or that otherwise relate to the business of, or any of the properties or
assets owned or used by, the Acquiror Company, except, in the case of clauses
(b), (c), or (d), for any such contraventions, conflicts, violations, or other
occurrences as would not have a Material Adverse Effect.



6.6

Binding Obligations.  Assuming this Agreement and the Transaction Documents have
been duly and validly authorized, executed and delivered by the parties hereto
and thereto other than the Acquiror Company, this Agreement and each of the
Transaction Documents to which the Acquiror Company is a party are duly
authorized, executed and delivered by the Acquiror Company and constitutes the
legal, valid and binding obligations of the Acquiror Company, enforceable
against the Acquiror Company in accordance with their respective terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.



6.7

Securities Laws.  Assuming the accuracy of the representations and warranties of
the Shareholder, contained in Section 4 and Exhibit B (if the Shareholder is a
Non-US  person) or Exhibit C (if the Shareholder is an Accredited Investor), the
issuance of the Acquiror Company Shares pursuant to this Agreement will be when
issued in accordance with the terms of this Agreement, issued in accordance with
exemptions from the registration and prospectus delivery requirements of the
Securities Act and the registration permit or qualification requirements of all
applicable state securities laws.



6.8

Capitalization and Related Matters.



6.8.1

Capitalization.  The authorized capital stock of the Acquiror Company consists
of 370,000,000 shares: 350,000,000 shares of the Acquiror Company’s Common Stock
are authorized, par value $0.001, of which 65,431,144 are issued and
outstanding, and 20,000,000 shares of the Acquiror Company’s preferred stock are
authorized, par value $0.001, of which none are issued or outstanding. All
issued and outstanding shares of the Acquiror Company’s Common Stock immediately
prior to the Share Exchange are duly authorized, validly issued, fully paid and
nonassessable, and have not been issued in violation of any preemptive or
similar rights. At the Closing Date, the Acquiror Company will have sufficient
authorized and unissued Acquiror Company’s Common Stock to consummate the
transactions contemplated hereby. There are no outstanding options, warrants,
purchase agreements, participation agreements, subscription rights, conversion
rights, exchange rights or other securities or contracts that could require the
Acquiror Company to issue, sell or otherwise cause to become outstanding any of
its authorized but unissued shares of capital stock or any securities
convertible into, exchangeable for or carrying a right or option to purchase
shares of capital stock or to create, authorize, issue, sell or otherwise cause
to become outstanding any new class of capital stock.  There are no outstanding
stockholders’ agreements, voting trusts or arrangements, registration rights
agreements, rights of first refusal or other contracts pertaining to the capital
stock of the Acquiror Company.  The issuance of all of the shares of Acquiror
Company’s Common Stock described in this Section 6.8.1 have been in compliance
with U.S. federal and state securities laws and state corporate laws and no
stockholder of the Acquiror Company has any right to rescind or bring any other
claim against the Acquiror Company for failure to comply under the Securities
Act, or state securities laws.



6.8.2

No Redemption Requirements.  There are no outstanding contractual obligations
(contingent or otherwise) of the Acquiror Company to retire, repurchase, redeem
or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, the Acquiror Company or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other Person.



6.8.3

Duly Authorized.  The issuance of the Acquiror Company Shares has been duly
authorized and, upon delivery to the Shareholder of certificates therefor in
accordance with the terms of this Agreement, the Acquiror Company Shares will
have been validly issued and fully paid, and will be nonassessable, have the
rights, preferences and privileges specified, will be free of preemptive rights
and will be free and clear of all Liens and restrictions, other than Liens
created by the Shareholder and restrictions on transfer imposed by this
Agreement and the Securities Act.



6.9

Compliance with Laws.  The business and operations of the Acquiror Company have
been and are being conducted in accordance with all applicable Laws and Orders.
The Acquiror Company has not received notice of any violation (or any Proceeding
involving an allegation of any violation) of any applicable Law or Order by or
affecting the Acquiror Company and, to the knowledge of the Acquiror Company, no
Proceeding involving an allegation of violation of any applicable Law or Order
is threatened or contemplated.  The Acquiror Company is not subject to any
obligation or restriction of any kind or character, nor is there, to the
knowledge of the Acquiror Company, any event or circumstance relating to the
Acquiror Company that materially and adversely affects in any way its business,
properties, assets or prospects or that prohibits the Acquiror Company from
entering into this Agreement or would prevent or make burdensome its performance
of or compliance with all or any part of this Agreement or the consummation of
the transactions contemplated hereby.



6.10

Certain Proceedings.  There is no pending Proceeding that has been commenced
against the Acquiror Company and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.  To the knowledge of the Acquiror
Company, no such Proceeding has been threatened.



6.11

No Brokers or Finders.  Except as disclosed in Schedule 6.11, no Person has, or
as a result of the transactions contemplated herein will have, any right or
valid claim against the Acquiror Company for any commission, fee or other
compensation as a finder or broker, or in any similar capacity.



6.12

Absence of Undisclosed Liabilities.  Except as set forth on Schedule 6.12, as
hereafter defined, the Acquiror Company has no debt, obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to become due, whether or not known to the Acquiror Company) arising out of any
transaction entered into at or prior to the Closing Date or any act or omission
at or prior to the Closing Date, except to the extent set forth on or reserved
against on the Acquiror Company Balance Sheet.  Any and all debts, obligations
or liabilities with respect to directors and officers of the Acquiror Company
and of the Acquiror Company will be cancelled prior to the Closing.  The
Acquiror Company has not incurred any liabilities or obligations under
agreements entered into, in the usual and ordinary course of business.



6.13

Changes.  The Acquiror Company has conducted its business in the usual and
ordinary course of business consistent with past practice and has not:



6.13.1

Ordinary Course of Business.  Entered into any transaction other than in the
usual and ordinary course of business, except for this Agreement and each of the
Transaction Documents;



6.13.2

Adverse Changes.  Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of its business or those that would
not have a Material Adverse Effect;



6.13.3

Loans.  Made any loans or advances to any Person other than travel advances and
reimbursement of expenses made to employees, officers and directors in the
ordinary course of business;



6.13.4

Liens.  Created or permitted to exist any Lien on any material property or asset
of the Acquiror Company, other than Permitted Liens;



6.13.5

Capital Stock.  Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise;



6.13.6

Dividends.  Declared, set aside, made or paid any dividend or other distribution
to any of its stockholders;



6.13.7

Material Acquiror Company Contracts.  Terminated or modified any Material
Acquiror Company Contract, except for termination upon expiration in accordance
with the terms thereof;



6.13.8

Claims.  Released, waived or cancelled any claims or rights relating to or
affecting the Acquiror Company in excess of US $10,000 in the aggregate or
instituted or settled any Proceeding involving in excess of US $10,000 in the
aggregate;



6.13.9

Discharged Liabilities.  Paid, discharged or satisfied any claim, obligation or
liability in excess of US $10,000 in the aggregate, except for liabilities
incurred prior to the date of this Agreement in the ordinary course of business;



6.13.10

Indebtedness.  Created, incurred, assumed or otherwise become liable for any
Indebtedness in excess of US $10,000 in the aggregate, other than professional
fees;



6.13.11

Guarantees.  Guaranteed or endorsed in a material amount any obligation or net
worth of any Person;



6.13.12

Acquisitions.  Acquired the capital stock or other securities or any ownership
interest in, or substantially all of the assets of, any other Person;



6.13.13

Accounting.  Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;



6.13.14

Agreements.  Entered into any agreement, or otherwise obligated itself, to do
any of the foregoing.



6.14

Material Acquiror Company Contracts.  The Acquiror Company has provided to the
Acquiree Company, prior to the date of this Agreement, true, correct and
complete copies of each written Material Acquiror Company Contract, including
each amendment, supplement and modification thereto.



6.14.1

No Defaults.  Each Material Acquiror Company Contract is a valid and binding
agreement of the Acquiror Company that is party thereto, and is in full force
and effect.  The Acquiror Company is not in breach or default of any Material
Acquiror Company Contract to which it is a party and, to the knowledge of the
Acquiror Company, no other party to any Material Acquiror Company Contract is in
breach or default thereof.  No event has occurred or circumstance exists that
(with or without notice or lapse of time) would (a) contravene, conflict with or
result in a violation or breach of, or become a default or event of default
under, any provision of any Material Acquiror Company Contract or (b) permit the
Acquiror Company or any other Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Material Acquiror Company Contract.  The Acquiror
Company has not received notice of the pending or threatened cancellation,
revocation or termination of any Material Acquiror Company Contract to which it
is a party.  There are no renegotiations of, or attempts to renegotiate, or
outstanding rights to renegotiate any material terms of any Material Acquiror
Company Contract.



6.15

Employees.



6.15.1

Except as set forth on Schedule 6.15.1, the Acquiror Company has no employees,
independent contractors or other Persons providing services to them. Except as
would not have a Material Adverse Effect, the Acquiror Company is in full
compliance with all Laws regarding employment, wages, hours, benefits, equal
opportunity, collective bargaining, the payment of Social Security and other
taxes, and occupational safety and health. The Acquiror Company is not liable
for the payment of any compensation, damages, taxes, fines, penalties or other
amounts, however designated, for failure to comply with any of the foregoing
Laws.



6.15.2

No director, officer or employee of the Acquiror Company is a party to, or is
otherwise bound by, any contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (a) the performance of his or her duties as a
director, officer or employee of the Acquiror Company or (b) the ability of the
Acquiror Company to conduct its business.  



6.16

Tax Returns and Audits.



6.16.1

Tax Returns.  The Acquiror Company has filed all material Tax Returns required
to be filed (if any) by or on behalf of the Acquiror Company and has paid all
material Taxes of the Acquiror Company required to have been paid (whether or
not reflected on any Tax Return).  No Governmental Authority in any jurisdiction
has made a claim, assertion or threat to the Acquiror Company that the Acquiror
Company is or may be subject to taxation by such jurisdiction; there are no
Liens with respect to Taxes on the Acquiror Company’s property or assets other
than Permitted Liens; and there are no Tax rulings, requests for rulings, or
closing agreements relating to the Acquiror Company for any period (or portion
of a period) that would affect any period after the date hereof.



6.16.2

No Adjustments, Changes.  Neither the Acquiror Company nor any other Person on
behalf of the Acquiror Company (a) has executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof or any similar provision of state, local or foreign law; or (b) has
agreed to or is required to make any adjustments pursuant to Section 481(a) of
the Code or any similar provision of state, local or foreign law.



6.16.3

No Disputes.  There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of the Acquiror Company, nor is
any such claim or dispute pending or contemplated. The Acquiror Company has
delivered to the Acquiree Company true, correct and complete copies of all Tax
Returns and examination reports and statements of deficiencies assessed or
asserted against or agreed to by the Acquiror Company, if any, since its
inception and any and all correspondence with respect to the foregoing.



6.16.4

Not a U.S. Real Property Holding Corporation.  The Acquiror Company is not and
has not been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code at any time during the applicable
period specified in Section 897(c)(1)(A)(ii) of the Code.



6.16.5

No Tax Allocation, Sharing.  The Acquiror Company is not and has not been a
party to any Tax allocation or sharing agreement.



6.16.6

No Other Arrangements.  The Acquiror Company is not a party to any agreement,
contract or arrangement for services that would result, individually or in the
aggregate, in the payment of any amount that would not be deductible by reason
of Section 162(m), 280G or 404 of the Code.  The Acquiror Company is not a
“consenting corporation” within the meaning of Section 341(f) of the Code.  The
Acquiror Company does not have any “tax-exempt bond financed property” or
“tax-exempt use property” within the meaning of Section 168(g) or (h),
respectively of the Code.  The Acquiror Company does not have any outstanding
closing agreement, ruling request, request for consent to change a method of
accounting, subpoena or request for information to or from a Governmental
Authority in connection with any Tax matter.  During the last two years, the
Acquiror Company has not engaged in any exchange with a related party (within
the meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code.  The Acquiree Company is not a
party to any reportable transaction within the meaning of Treasury Regulation
Section 1.6011-4.



6.17

Intentionally Left Blank.



6.18

Litigation; Orders.  Except as set forth in Schedule 6.18, there is no
Proceeding (whether federal, state, local or foreign) pending or, to the
knowledge of the Acquiror Company, threatened against or affecting the Acquiror
Company or any of Acquiror Company’s properties, assets, business or employees;
and to the knowledge of the Acquiror Company, there is no fact that might result
in or form the basis for any such Proceeding. The Acquiror Company is not
subject to any Orders.



6.19

Interested Party Transactions.  No officer, director or stockholder of the
Acquiror Company or any Affiliate or “associate” (as such term is defined in
Rule 405 of the Commission under the Securities Act) of any such Person, has or
has had, either directly or indirectly, (1) an interest in any Person which (a)
furnishes or sells services or products which are furnished or sold or are
proposed to be furnished or sold by the Acquiror Company, or (b) purchases from
or sells or furnishes to, or proposes to purchase from, sell to or furnish the
Acquiror Company any goods or services; or (2) a beneficial interest in any
contract or agreement to which the Acquiror Company is a party or by which it
may be bound or affected.



6.20

Governmental Inquiries.  The Acquiror Company has provided to the Acquiree
Company a copy of each material written inspection report, questionnaire,
inquiry, demand or request for information received by the Acquiror Company from
any Governmental Authority, and the Acquiror Company’s response thereto, and
each material written statement, report or other document filed by the Acquiror
Company with any Governmental Authority.



6.21

Bank Accounts and Safe Deposit Boxes.  The Acquiror Company does not have any
bank or other deposit or financial account, nor does the Acquiror Company have
any lock boxes or safety deposit boxes.  



6.22

Intellectual Property.  The Acquiror Company does not own, use or license any
Intellectual Property in its business as presently conducted.



6.23

Title to Properties.  Except as set forth on Schedule 6.23, the Acquiror Company
owns (with good and marketable title in the case of real property) or holds
under valid leases the rights to use all real property, equipment and other
personal property necessary for the conduct of its business as presently
conducted, free and clear of all Liens, except Permitted Liens.  



6.24

Stock Option Plans; Employee Benefits.



6.24.1

The Acquiror Company has no stock option plans providing for the grant by the
Acquiror Company of stock options to directors, officers or employees.



6.24.2

The Acquiror Company has no employee benefit plans or arrangements covering
their present and former employees or providing benefits to such persons in
respect of services provided to the Acquiror Company.



6.24.3

Neither the consummation of the transactions contemplated hereby alone, nor in
combination with another event, with respect to each director, officer, employee
and consultant of the Acquiror Company, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from the Acquiror Company, (b) any increase in the amount
of compensation or benefits payable to any such individual or (c) any
acceleration of the vesting or timing of payment of compensation payable to any
such individual.  No agreement, arrangement or other contract of the Acquiror
Company provides benefits or payments contingent upon, triggered by, or
increased as a result of a change in the ownership or effective control of the
Acquiror Company.



6.25

Money Laundering Laws.  The operations of the Acquiror Company is and has been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all U.S. and non-U.S.
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority (collectively, the “Money Laundering Laws”) and no
Proceeding involving the Acquiror Company with respect to the Money Laundering
Laws is pending or, to the knowledge of the Acquiror Company, threatened.



6.26

Board Recommendation.  The Acquiror Company Board, by unanimous written consent,
has determined that this Agreement and the transactions contemplated by this
Agreement are advisable and in the best interests of the Acquiror Company’s
stockholders and has duly authorized this Agreement and the transactions
contemplated by this Agreement.



6.27

Certain Registration Matters. The Acquiror Company has not granted or agreed to
grant any person any rights (including “piggy-back registration rights) to have
any securities of the Acquiror Company registered with the Commission or any
other Governmental Authority that have not been satisfied.




SECTION VII

COVENANTS AND AGREEMENTS OF THE PARTIES



7.1

Corporate Examinations and Investigations.  Prior to the Closing, each party
shall be entitled, through its employees and representatives, to make such
investigations and examinations of the books, records and financial condition of
the Acquiree Company and the Acquiror Company as each party may reasonably
request. In order that each party may have the full opportunity to do so, the
Acquiree Company, the Acquiror Company and the Shareholders shall furnish each
party and its representatives during such period with all such information
concerning the affairs of the Acquiree Company or the Acquiror Company as each
party or its representatives may reasonably request and cause the Acquiree
Company or the Acquiror Company and their respective officers, employees,
consultants, agents, accountants and attorneys to cooperate fully with each
party’s representatives in connection with such review and examination and to
make full disclosure of all information and documents requested by each party
and/or its representatives.  Any such investigations and examinations shall be
conducted at reasonable times and under reasonable circumstances, with copies
thereof to be provided to each party and/or its representatives upon request.



7.2

Cooperation; Consents.  Prior to the Closing, each party shall cooperate with
the other parties and shall (i) in a timely manner make all necessary filings
with, and conduct negotiations with, all authorities and other Persons the
consent or approval of which, or the license or permit from which is required
for the consummation of the Share Exchange and (ii) provide to each other party
such information as the other party may reasonably request in order to enable it
to prepare such filings and to conduct such negotiations.



7.3

Conduct of Business.  Subject to the provisions hereof, from the date hereof
through the Closing, each party hereto shall (i) conduct its business in the
ordinary course and in such a manner so that the representations and warranties
contained herein shall continue to be true and correct in all material respects
as of the Closing as if made at and as of the Closing and (ii) not enter into
any material transactions or incur any material liability (except in the
ordinary course of its business) not required or specifically contemplated
hereby, without first obtaining the written consent of the Acquiree Company and
the holders of a majority of voting stock of the Acquiree Company, on the one
hand, and the Acquiror Company and the holders of a majority of the Acquiror
Company Common Stock, on the other hand.  Without the prior written consent of
the Acquiree Company, the Shareholder or the Acquiror, except as required or
specifically contemplated hereby, each party shall not undertake or fail to
undertake any action if such action or failure would render any of said
warranties and representations untrue in any material respect as of the Closing.




7.4

Litigation. From the date hereof through the Closing, each party hereto shall
promptly notify the representative of the other parties of any known Proceeding
which after the date hereof are threatened or commenced against such party or
any of its affiliates or any officer, director, employee, consultant, agent or
Shareholder thereof, in their capacities as such, which, if decided adversely,
could reasonably be expected to have a Material Adverse Effect upon the
condition (financial or otherwise), assets, liabilities, business, operations or
prospects of such party or any of its Subsidiaries.




7.5

Notice of Default.  From the date hereof through the Closing, each party hereto
shall give to the representative of the other parties prompt written notice of
the occurrence or existence of any event, condition or circumstance occurring
which would constitute a violation or breach of this Agreement by such party or
which would render inaccurate in any material respect any of such party’s
representations or warranties herein.




7.6

Public Disclosure.  Except to the extent previously disclosed or to the extent
the parties are required by applicable law or regulation to make disclosure,
prior to Closing, no party shall issue any statement or communication to the
public regarding the transaction contemplated herein without the consent of the
other party, which consent shall not be unreasonably withheld.  To the extent a
party hereto believes it is required by law or regulation to make disclosure
regarding the transaction, it shall, if possible, immediately notify the other
party prior to such disclosure and provide the opportunity for the other party
to make reasonable comments to such disclosure.    




7.7

No Loans or Advances.  Except for loans and advances outstanding as of the
Closing Date or such loans and advances that are in compliance with the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder,
the Acquiree Company will not make any loans, advances or other extensions of
credit to the executive officers or directors of the Acquiree Company, any
Subsidiary or any family member or Affiliate of any of such executive officers
or directors.




SECTION VIII
CONDITIONS PRECEDENT OF THE ACQUIROR COMPANY

The Acquiror Company’s obligation to acquire the Shares and to take the other
actions required to be taken by the Acquiror Company at the Closing Date is
subject to the satisfaction, at or prior to the Closing Date, of each of the
following conditions (any of which may be waived by the Acquiror Company, in
whole or in part):



8.1

Accuracy of Representations.  The representations and warranties of the Acquiree
Company and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are not qualified as to materiality
shall be true and correct in all material respects as of the date of this
Agreement except to the extent a representation or warranty is expressly limited
by its terms to another date and without giving effect to any supplemental
Schedule.



8.2

No Force Majeure Event.  There shall not have been any delay, error, failure or
interruption in the conduct of the business of the Acquiree Company, or any
loss, injury, delay, damage, distress, or other casualty, due to force majeure
including but not limited to (a) acts of God; (b) fire or explosion; (c) war,
acts of terrorism or other civil unrest; or (d) national emergency.



8.3

Consents.  All material consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by the Acquiree
Company and/or the Shareholders for the authorization, execution and delivery of
this Agreement and the consummation by them of the transactions contemplated by
this Agreement, shall have been obtained and made by the Acquiree Company or the
Shareholders, as the case may be, except where the failure to receive such
consents, waivers, approvals, authorizations or orders or to make such filings
would not have a Material Adverse Effect on the Acquiree Company or the Acquiror
Company.  



8.4

Certificate of Officer.  The Acquiree Company will have delivered to the
Acquiror Company a certificate executed by the Officer of the Acquiree Company,
certifying the satisfaction of the conditions specified in Sections 8.1, 8.2,
and 8.3 relating to the Acquiree Company.



8.5

Documents.  The Acquiree Company and the Shareholders must deliver to the
Acquiror Company at the Closing:



8.5.1

certificate evidencing the number of Shares held by each Shareholder, along with
executed transfer forms transferring such Shares to the Acquiror Company
together with a certified copy of a board resolution of the Acquiree Company
approving the registration of the transfer of such shares to Acquiror Company
(subject to Closing and payment of stamp duty);



8.5.2

a Secretary’s Certificate, dated the Closing Date certifying attached copies of
(A) the Organizational Documents of the Acquiree Company, (B) the resolutions of
the Board of Directors of the Acquiree Company approving this Agreement and the
transactions contemplated hereby; and (C) the incumbency of each authorized
officer of the Acquiree Company signing this Agreement and any other agreement
or instrument contemplated hereby to which the Acquiree Company is a party;



8.5.3

each of the Transaction Documents to which the Acquiree Company and/or the
Shareholders is a party, duly executed;



8.5.4

such other documents as the Acquiror Company may reasonably request for the
purpose of (A) evidencing the accuracy of any of the representations and
warranties of the Acquiree Company and the Shareholders pursuant to Section 8.1,
(B) evidencing the performance of, or compliance by the Acquiree Company and the
Shareholders with, any covenant or obligation required to be performed or
complied with by the Acquiree Company or the Shareholders, as the case may be,
(C) evidencing the satisfaction of any condition referred to in this Section 8,
or (D) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.



8.6

No Proceedings.  There must not have been commenced or threatened against the
Acquiree Company or the Shareholders, or against any Affiliate thereof, any
Proceeding (which Proceeding remains unresolved as of the Closing Date) (a)
involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated by this Agreement, or (b) that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated by this Agreement.



8.7

No Claim Regarding Stock Ownership or Consideration.  There must not have been
made or threatened by any Person any claim asserting that such Person (a) is the
holder of, or has the right to acquire or to obtain beneficial ownership of the
Shares or any other stock, voting, equity, or ownership interest in, the
Acquiree Company, or (b) is entitled to all or any portion of the Acquiror
Company Shares.

SECTION IX
CONDITIONS PRECEDENT OF THE ACQUIREE COMPANY
AND THE SHAREHOLDERS

The Shareholders’ obligation to transfer the Shares and the obligations of the
Acquiree Company to take the other actions required to be taken by the Acquiree
Company in advance of or at the Closing Date are subject to the satisfaction, at
or prior to the Closing Date, of each of the following conditions (any of which
may be waived by the Acquiree Company and the Shareholders jointly, in whole or
in part):



9.1

Accuracy of Representations.  The representations and warranties of the Acquiror
Company set forth in this Agreement or in any Schedule or certificate delivered
pursuant hereto that are not qualified as to materiality shall be true and
correct in all material respects as of the date of this Agreement except to the
extent a representation or warranty is expressly limited by its terms to another
date and without giving effect to any supplemental Schedule.  



9.2

No Force Majeure Event.  There shall not have been any delay, error, failure or
interruption in the conduct of the business of the Acquiror Company, or any
loss, injury, delay, damage, distress, or other casualty, due to force majeure
including but not limited to (a) acts of God; (b) fire or explosion; (c) war,
acts of terrorism or other civil unrest; or (d) national emergency.



9.3

Consents.

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Acquiror Company for
the authorization, execution and delivery of this Agreement and the consummation
by it of the transactions contemplated by this Agreement, shall have been
obtained and made by the Acquiror Company, except where the failure to receive
such consents, waivers, approvals, authorizations or orders or to make such
filings would not have a Material Adverse Effect on the Acquiree Company or the
Acquiror Company.



9.4

Certificate of Officer.  The Acquiror Company will have delivered to the
Acquiree Company a certificate, dated the Closing Date, executed by an officer
of the Acquiror Company, certifying the satisfaction of the conditions specified
in Sections 9.1, 9.2, and 9.3 relating to the Acquiror Company.



9.5

Documents.  The Acquiror Company must have caused the following documents to be
delivered to the Acquiree Company and/or the Shareholders:



9.5.1

share certificates evidencing a total of 52,936,583 shares of Acquiror Company
Shares being issued to the Shareholders pursuant hereto;



9.5.2

a Secretary’s Certificate, dated the Closing Date certifying attached copies of
(A) the Organizational Documents of the Acquiror Company, (B) the resolutions of
the Acquiror Company Board approving this Agreement and the transactions
contemplated hereby; and (C) the incumbency of each authorized officer of the
Acquiror Company signing this Agreement and any other agreement or instrument
contemplated hereby to which the Acquiror Company is a party;



9.5.3

each of the Transaction Documents to which the Acquiror Company is a party, duly
executed;



9.5.4

such other documents as the Acquiree Company may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of the
Acquiror Company pursuant to Section 9.1, (ii) evidencing the performance by the
Acquiror Company of, or the compliance by the Acquiror Company with, any
covenant or obligation required to be performed or complied with by the Acquiror
Company, (iii) evidencing the satisfaction of any condition referred to in this
Section 9, or (iv) otherwise facilitating the consummation of any of the
transactions contemplated by this Agreement.



9.6

No Proceedings.  Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror Company, or against any Affiliate
thereof, any Proceeding (which Proceeding remains unresolved as of the date of
this Agreement) (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the transactions contemplated hereby, or (b)
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated hereby.



9.7

No Claim Regarding Stock Ownership or Consideration.  There must not have been
made or threatened by any Person any claim asserting that such Person (a) is the
holder of, or has the right to acquire or to obtain beneficial ownership of the
Acquiror Company Common Stock or any other stock, voting, equity, or ownership
interest in, the Acquiror Company, or (b) is entitled to all or any portion of
the Acquiror Company Shares.



9.8

No Liability.  There must not be any outstanding obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to become due) of the Acquiror Company, whether or not known to the Acquiror
Company.

SECTION X
INDEMNIFICATION; REMEDIES



10.1

Survival.  All representations, warranties, covenants, and obligations in this
Agreement shall expire eighteen (18) months following the date this Agreement is
executed (the “Survival Period”).  The right to payment of damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation.  The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants,
and obligations.



10.2

Breach by the Shareholders.  Nothing in this Section 10 shall limit the Acquiror
Company’s right to pursue any appropriate legal or equitable remedy against a
Shareholder with respect to any damages from and after the execution of this
Agreement, until the expiration of the Survival Period arising, directly or
indirectly, from or in connection with: (a) any breach by the Shareholder of any
representation or warranty made by the Shareholder in this Agreement or in any
certificate delivered by such Shareholder pursuant to this Agreement or (b) any
breach by the Shareholder of any covenants or obligation in this Agreement
required to be performed by the Acquiror Company on or prior to the Closing Date
or after the Closing Date.  

SECTION XI
GENERAL PROVISIONS



11.1

Expenses.  Except as otherwise expressly provided in this Agreement, each party
to this Agreement will bear its respective expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.  In the event of termination
of this Agreement, the obligation of each party to pay its own expenses will be
subject to any rights of such party arising from a breach of this Agreement by
another party.



11.2

Confidentiality.



11.2.1

The Acquiror Company, the Shareholders and the Acquiree Company will maintain in
confidence, and will cause their respective directors, officers, employees,
agents, and advisors to maintain in confidence, any written, oral, or other
information obtained in confidence from another party in connection with this
Agreement or the transactions contemplated by this Agreement, unless (a) such
information is already known to such party or to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of such party, (b) the use of such information is necessary or appropriate in
obtaining any consent or approval required for the consummation of the
transactions contemplated by this Agreement, or (c) the furnishing or use of
such information is required by or necessary or appropriate in connection with
legal proceedings.



11.2.2

In the event that any party is required to disclose any information of another
party pursuant to clause (b) or (c) of Section 11.2.1, the party requested or
required to make the disclosure (the “disclosing party”) shall provide the party
that provided such information (the “providing party”) with prompt notice of any
such requirement so that the providing party may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Section 11.2.  If, in the absence of a protective order or other remedy or the
receipt of a waiver by the providing party, the disclosing party is nonetheless,
in the opinion of counsel, legally compelled to disclose the information of the
providing party, the disclosing party may, without liability hereunder, disclose
only that portion of the providing party’s information which such counsel
advises is legally required to be disclosed, provided that the disclosing party
exercises its reasonable efforts to preserve the confidentiality of the
providing party’s information, including, without limitation, by cooperating
with the providing party to obtain an appropriate protective order or other
relief assurance that confidential treatment will be accorded the providing
party’s information.



11.2.3

If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy all of such written information each party has
regarding the other party.



11.3

Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile or electronic
transmission, on the business day of such delivery if sent by 6:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party’s telecopier machine).  If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
11.3), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.


If to Acquiror Company:
American BriVision (Holding) Corporation

11 Sawyers Peak Drive

Goshen, NY 10924

Attention: Eugene Jiang, CEO

Telephone No.: (845) 551-8728

with a copy, which shall not constitute notice, to:
Hunter Taubman Fischer LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attention: Louis E. Taubman

Telephone No.: (212) 732-7184

 

 

If to the Acquiree Company or Shareholders:
American BriVision Corporation

11 Sawyers Peak Drive

Goshen, NY 10924

Attention: Eugene Jiang, President

Telephone No.: (845) 551-8728

11.4

Arbitration.  Any dispute or controversy under this Agreement shall be settled
exclusively by arbitration in the City of New York, County of New York in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitration award in any court having
jurisdiction.



11.5

Further Assurances.  The parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.



11.6

Waiver.  The rights and remedies of the parties to this Agreement are cumulative
and not alternative.  Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.



11.7

Entire Agreement and Modification.  This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.  This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.



11.8

Assignments, Successors, and No Third-Party Rights.  No party may assign any of
its rights under this Agreement without the prior consent of the other parties.
 Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the parties.  Except as set forth
in Section 11.3 hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Agreement any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.  This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns.



11.9

Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.



11.10

Section Headings, Construction.  The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement.  All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require.  Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.



11.11

Governing Law.  This Agreement will be governed by the laws of the State of New
York without regard to conflicts of laws principles.



11.12

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
















[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

SIGNATURE PAGE OF ACQUIROR COMPANY

IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.


Acquiror Company:

American BriVision (Holding) Corporation

A Nevada Corporation






Signed: _/s/ Eugene Jiang__________
Eugene Jiang
Chief Executive Officer

 

 

 

SIGNATURE PAGE OF ACQUIREE COMPANY

IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.





Acquiree Company:

American BriVision Corporation

A Delaware Corporation






Signed: _/s/ Eugene Jiang____________
Eugene Jiang
President and Director




















































SIGNATURE PAGE OF SHAREHOLDER OF ACQUIREE COMPANY




IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.







Shareholder:






Signed: _____________________
Name:




Address:




____________________________


____________________________




____________________________

 

Exhibit A




Shareholders of American BriVision Corporation




No.

Name (English)

Name (Chinese)

Shares

1

YuanGene Corporation

 

147,844,194

2

LU, PO-YEN

呂柏彥

600,000

3

CHANG, YANG-CHING

張洋慶

450,000

4

LEE, WU-HIS

李吳喜

700,000

5

CHAO, YU-LIEN

趙玉蓮

100,000

6

WU, HSIN-CHOU

吳幸洲

200,000

7

KUO, KUN-JUNG

郭昆容

200,100

8

CHANG, YU-MING

張玉敏

15,000

9

CHANG, CHENG

張正

600,000

10

LIU, HSIAO-LIN

劉效琳

200,000

11

CHANG, CATHERINE

 

400,000

12

WONG, SAU-CHI

黃秀芝

11,000

13

CHEN, CHING-WEN

陳靖雯

100,000

14

YU, CHING-FEN

余青芬

100,000

15

LAI, HUI-LING

賴惠鈴

200,000

16

LAN, LI-MEI

藍麗美

100,000

17

CHEN, YEN-CHIA

陳妍家

10,000

18

GREENWAY INTERNATIONAL SUPPLIES COMPANY LIMITED

 

450,000

19

FAITH TEAM CORPORATION LIMITED

 

300,000

20

NEW EASTERN ASIA LIMITED

 

450,000

21

THALIA MEDIA LIMITED

 

250,000

22

KIMHO CONSULTANTS CO, LIMITED

 

50,000

23

LIN, YI-LUN

林意倫

150,000

24

YU, LI-LING

尤儷玲

166,667

25

HUANG, WEI-TAO

黃韋道

250,000

26

CHU, YU-AN

出育安

15,000

27

WEN, CHIA-YU

溫家榆

25,000

28

LEE, TSUNG-LIN

李宗霖

207,000

29

PACIFIC CONCORD INTERNATIONAL GROUP LTD.

 

500,000

30

TSAI, MING-SHIH

蔡明時

300,000

31

CHEN, YI-NING

陳逸寧

25,000

32

LIU, CHING-WEN

劉經文

107,000

33

LIU, HSIAO-LING

劉筱翎

75,000

34

FAN, CHEN-YU

范振鈺

100,000

35

SHEN, MING-HSIEN

沈明賢

31,196

36

LIN, YI-WEI

林逸偉

50,000

37

LIN, PAO-LO

林保羅

2,000

38

CHANG, ERIC-YUAN

章詣遠

1,000,000

39

CHEN, YUNG-LIN

陳永霖

80,000

40

WANG, HSIANG-YU

王祥羽

30,000

41

HUANG, CHIH-YI

黃之頤

30,000

42

CHANG, PO-CHUN

張博鈞

160,500

43

WANG, HSIN-YU

王心瑜

2,000

44

CHANG, CHIA-HAO

張家豪

154,536

45

MIAO, SHIN-YU

苗新雨

1,000,000

46

CHIU, MING-KUO

邱明國

200,000

47

TSAI, CHUAN-LUNG

蔡銓榮

100,000

48

T&A YEN CAPITAL MANAGEMENT INC.

 

250,000

49

ENTROPY INTERNATIONAL(BVI) CO., LTD

 

500,000

50

JIFU CO., LTD.

 

250,000

51

HSIEH, CHIA-LING

謝佳伶

5,000

52

WU, TZY-YN

吳姿吟

1,500,000

53

LIU, YEN-CHUN

劉延俊

10,000

54

HUANG, HSUAN-WEI

黃宣瑋

5,000

55

METROTECH CONCEPT LIMITED

 

550,000

56

HSU, TA-WEI

徐大偉

100,000

57

CHEN YANG, LAI-CHUN

陳楊來春

200,000

58

SHEN, SHU-HUI

沈淑惠

200,000

59

SHEN, CHIA-CHI

沈家棋

100,000

60

LIU, SU-LIEN

劉素連

350,000

61

WU, PENG-YU

伍鵬宇

1,000,000

62

SHEN, YU-KUEI

沈榆貴

100,000

63

CHAN, CHING-JU

詹靜如

100,000

64

CHEN, YUEH-MEI

陳月媚

375,000

65

CHEN, KUANG-TSENG

陳廣增

100,000

66

CHAN, MINDY LIAO

 

2,409,120

67

WENG HUANG, SHU-MEI

翁黃淑美

80,000

 

 

Total:

166,275,313










Exhibit B


NON U.S. PERSON REPRESENTATIONS




The Shareholder indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Acquiror Company as follows:




1.

At the time of (a) the offer by the Acquiror Company and (b) the acceptance of
the offer by such person or entity, of the Acquiror Company Shares, such person
or entity was outside the United States.




2.

Such person or entity is acquiring the Acquiror Company Shares for such
Shareholder’s own account, for investment and not for distribution or resale to
others and is not purchasing the Acquiror Company Shares for the account or
benefit of any U.S. person, or with a view towards distribution to any U.S.
person, in violation of the registration requirements of the Securities Act.




3.

Such person or entity will make all subsequent offers and sales of the Acquiror
Company Shares either (x) outside of the United States in compliance with
Regulation S; (y) pursuant to a registration under the Securities Act; or (z)
pursuant to an available exemption from registration under the Securities Act.
 Specifically, such person or entity will not resell the Acquiror Company Shares
to any U.S. person or within the United States prior to the expiration of a
period commencing on the Closing Date and ending on the date that is one year
thereafter (the “Distribution Compliance Period”), except pursuant to
registration under the Securities Act or an exemption from registration under
the Securities Act.




4.

Such person or entity has no present plan or intention to sell the Acquiror
Company Shares in the United States or to a U.S. person at any predetermined
time, has made no predetermined arrangements to sell the Acquiror Company Shares
and is not acting as a Distributor of such securities.




5.

Neither such person or entity, its Affiliates nor any Person acting on behalf of
such person or entity, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Acquiror Company Shares at any time
after the Closing Date through the Distribution Compliance Period except in
compliance with the Securities Act.




6.

Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Acquiror Company Shares substantially in the
form set forth in Section 4.2.3.




7.

Such person or entity is not acquiring the Acquiror Company Shares in a
transaction (or an element of a series of transactions) that is part of any plan
or scheme to evade the registration provisions of the Securities Act.




8.

Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.




9.

Such person or entity has consulted, to the extent that it has deemed necessary,
with its tax, legal, accounting and financial advisors concerning its investment
in the Acquiror Company Shares.




10.

Such person or entity understands the various risks of an investment in the
Acquiror Company Shares and can afford to bear such risks for an indefinite
period of time, including, without limitation, the risk of losing its entire
investment in the Acquiror Company Shares.




11.

Such person or entity has had access to the Acquiror Company’s publicly filed
reports with the SEC and has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding the Acquiror Company that such person or entity has requested and all
such public information is sufficient for such person or entity to evaluate the
risks of investing in the Acquiror Company Shares.




12.

Such person or entity has been afforded the opportunity to ask questions of and
receive answers concerning the Acquiror Company and the terms and conditions of
the issuance of the Acquiror Company Shares.




13.

Such person or entity is not relying on any representations and warranties
concerning the Acquiror Company made by the Acquiror Company or any officer,
employee or agent of the Acquiror Company, other than those contained in this
Agreement.




14.

Such person or entity will not sell or otherwise transfer the Acquiror Company
Shares unless either (A) the transfer of such securities is registered under the
Securities Act or (B) an exemption from registration of such securities is
available.




15.

Such person or entity represents that the address furnished on its signature
page to this Agreement is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity.




16.

Such person or entity understands and acknowledges that the Acquiror Company
Shares have not been recommended by any federal or state securities commission
or regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning the Acquiror
Company that has been supplied to such person or entity and that any
representation to the contrary is a criminal offense.







EXHIBIT C

Definition of “Accredited Investor”

The term “accredited investor” means:




1.

Any bank as defined in section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in section 2(a)(13) of the
Securities Act; any investment company registered under the Investment Company
Act of 1940 (the “Investment Company Act”) or a business development company as
defined in section 2(a)(48) of that Act; any Small Business Investment Company
licensed by the U.S. Small Business Administration under section 301(c) or (d)
of the Small Business Investment Act of 1958; any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; any employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”) if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

2.

Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940;

3.

Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

4.

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

5.

Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000;

6.

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

7.

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii); and

8.

Any entity in which all of the equity owners are accredited investors.

Schedules of Share Exchange Agreement

In connection with the Share Exchange Agreement dated as of January ___, 2016
(the “SEA”) made by and among American BriVision (Holding) Corporation, a Nevada
corporation (the “Acquiror Company” or “ABVC”), American BriVision Corporation,
a Delaware corporation (the “Acquiree Company” or “BriVision”), Euro-Asia
Investment & Finance Corp. Limited, a company incorporated under the laws of
Hong Kong Special Administrative Region of China (“Euro-Asia”), being the owners
of record of 52,336,000 shares of common stock of the Acquiror Company, and the
persons listed in Exhibit A hereof (collectively, the “Shareholders”; each, a
“Shareholder”), being the owners of record of all of the issued share capital of
BriVision (the “BriVision Stock”), the Schedule is hereby delivered as
contemplated under the SEA setting forth the respective exceptions to the
representations and warranties and covenants of the Acquiror Company, the
Acquiree Company and the Shareholders, as the case may be.

The section numbers in this Schedule correspond to the respective section
numbers in the SEA; provided, however, that any information disclosed herein
under any section number (including appendices) shall be deemed to be disclosed
and incorporated in any other sections of the SEA where it is reasonably
apparent on the face of such disclosure that such information applies to such
other sections.  Express references to a specific document do not purport to be
complete and are qualified in their entirety by the document itself.  The
disclosure of any information shall not be deemed to constitute an
acknowledgment that such information is material or required by the SEA,
including in order to render a representation true or correct, nor shall such
information be deemed to establish a standard of materiality for purposes of the
SEA.  Capitalized terms used in this Schedule shall have the meanings ascribed
to them in the SEA, unless otherwise defined herein.

Certain information contained in this Schedule may constitute material
confidential information relating to the Acquiror Company, Company and the
Shareholder. Such information may not be used for any purpose other than in
consummate the transactions contemplated by the SEA.




Schedule 4.1.3

Shareholder’s Ownership of Shares




None.




Schedule 5.1

Company’s Organization and Qualification




The Acquiree Company is a company incorporated in the State of Delaware. It
presently conducts its business, owns, holds and operates its properties and
assets in the State of Delaware and Taiwan.




Schedule 5.2

Company’s Subsidiaries




None.




Schedule 5.7.1

Company’s Capitalization




None.




Schedule 5.8

Acquiror Company’s Compliance with Laws and Other Instruments




None.




Schedule 6.1

Acquiror Company’s Organization and Qualification




The Acquiror Company is a corporation incorporated in the State of Nevada. It
presently conducts its business in the Sate of Nevada.




Schedule 6.2

Acquiror Company’s Subsidiaries




None.




Schedule 6.5

Acquiror Company’s No Violation




None.




Schedule 6.11

Acquiror Company’s Brokers or Finders




None.




Schedule 6.12

Acquiror Company’s Absence of Undisclosed Liabilities




None.




Schedule 6.15.1

Acquiror Company’s Employees and Independent Contractor




None.




Schedule 6.18

Acquiror Company’s Litigation; Orders




None.




Schedule 6.23

Acquiror Company’s Title to Properties




None.















